Citation Nr: 0719169	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for joint pain, to 
include as a residual of rheumatic fever.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos 
exposure.

5.  Entitlement to service connection for coronary artery 
disease (CAD), to include as a residual of rheumatic fever.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In his January 2005 substantive appeal, the veteran requested 
a Travel Board hearing before a Veterans Law Judge.  In his 
August 2006 substantive appeal, the veteran indicated that he 
did not want a hearing.  The Board therefore considers his 
hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2006).

After reopening the veteran's claim of entitlement to service 
connection for a bilateral knee disability, the Board will 
consider the merits of the left knee claim separately from 
those of the right knee claim.

The Board has recharacterized the issue of "entitlement to 
service connection for residuals of rheumatic fever" and 
will now treat the issue as "entitlement to service 
connection for joint pain, to include as a residual of 
rheumatic fever," as the remaining residuals of rheumatic 
fever have been addressed as separate issues.  

The Board further notes that the veteran's August 2006 claim 
for "choroid movements" may be related to his earlier claim 
of service connection for chorea Sydenham's following 
rheumatic fever.  This issue is referred to the RO for 
appropriate development.  

The issue of entitlement to service connection for a right 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  In April 1997, the RO denied entitlement to service 
connection for a bilateral knee condition.  The veteran was 
notified of this decision by a letter dated April 22, 1997, 
and he did not appeal.  

3.  Evidence received since the April 1997 RO denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  A left knee disability did not have its onset during 
active service or result from disease or injury in service.

5.  The competent evidence of record does not indicate the 
existence of joint pain as residual to the veteran's in-
service rheumatic fever.

6.  The competent evidence of record does not indicate that 
the veteran's COPD was caused or aggravated by his service, 
including exposure to asbestos.  

7.  The competent evidence of record does not indicate that 
the veteran's CAD was caused or aggravated by his service, 
including as secondary to his in-service rheumatic fever.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral knee 
disabilities, and therefore, the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).

2.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for entitlement to service connection for 
joint pain, to include as a residual of rheumatic fever, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  The criteria for entitlement to service connection for 
COPD, to include as a result of asbestos exposure, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for entitlement to service connection for 
CAD, to include as a residual of rheumatic fever, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
September 2003.  This letter advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This letter also implicitly told the 
claimant to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The letter informed 
the appellant of the evidence and information required to 
reopen such a claim and defined what qualifies as "new" and 
"material" evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Additional correspondence notified the veteran that 
his claim of entitlement to service connection for a 
bilateral knee disability had initially been denied because 
the evidence did not establish that the veteran's disability 
was related to his period of service.  A February 2007 letter 
notified the veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date from which payment shall begin.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claims, including service medical records, private medical 
records, VA medical center records, and a VA examination 
report from July 2004 and its March 2005 addendum.

In August 2006, the veteran requested that VA obtain his 
private medical records.  However, the veteran did not 
respond to VA's October 2006 letter requesting that he fill 
out VA Form 21-4142, Authorization and Consent to Release 
Information, for each relevant health care provider.  In this 
regard, the Board points out that the duty to assist is not 
always a one-way street.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establishing entitlement to benefits.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kowalski 
v. Nicholson, No. 02-1284 (Jun. 8 2005).  The Board therefore 
concludes that VA has fulfilled the duty to assist the 
veteran in this case and will now turn to consideration of 
the veteran's claims on the merits.

New and Material Evidence

In an April 1997 decision, the RO denied the veteran's claim 
of entitlement to service connection for a bilateral knee 
disability.  This decision is final, and may not be reopened 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  If, however, "new and 
material" evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the claims file since the April 1997 denial 
includes a July 2003 letter from the veteran's private 
physician.  This letter states that it is certainly possible 
that the veteran's in-service rheumatic fever could be at 
least partially responsible for his ongoing joint pain.  This 
evidence is new in that it was not of record at the time of 
the April 1997 denial.  It is material in that it is relevant 
to establishing a link between the veteran's military service 
and his current knee disabilities.  Therefore, because new 
and material evidence has been submitted, the veteran's claim 
of entitlement to service connection for a bilateral knee 
disability is reopened.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Left Knee Disability

The Board notes that the only evidence of an in-service 
disease or injury to the veteran's left knee appears in a May 
1952 service medical record.  According to this record, the 
veteran complained of pain in both knees in connection with 
symptoms of possible rheumatic fever.  There was no swelling 
or tenderness in the knees.  No diagnosis was made, and no 
further mention of a left knee disability appears in the 
veteran's service medical records.  No evidence of record 
links this specific complaint of left knee pain to the 
veteran's current knee disability.  

Nor does the competent evidence of record establish that the 
veteran's current left knee disability is residual to his in-
service rheumatic fever.  The claims file contains two 
medical opinions on this issue.  The first is from the July 
2004 VA examination report, which finds evidence of patellar 
resection and mild generalized osteopenia of the left knee 
but concludes that this is not likely due to the veteran's 
rheumatic fever.  The second opinion appears in the July 2003 
private physician's report and states that it is certainly 
possible that the veteran's in-service rheumatic fever could 
be at least partially responsible for his ongoing joint pain.  
While the first opinion clearly does not support the 
veteran's claim, the second indicates a mere possibility 
rather than any probability.   See Bostain v. West, 11 Vet. 
App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of 'may' also 
implies 'may or may not' and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as 'could 
have been' is not probative).  Therefore, because neither 
opinion establishes entitlement to service connection for a 
left knee disability, the veteran's claim must be denied.  

Joint Pain

The veteran has also claimed entitlement to service 
connection for joint pain, to include as a residual of 
rheumatic fever.  The competent evidence of record does not 
reflect that the veteran complained of generalized joint pain 
while in service, nor is such pain reflected on his 
separation examination or medical history reports from 
February 1956.  As with the left knee disability discussed 
above, the competent evidence of record does not demonstrate 
that there is a link between the veteran's in-service 
rheumatic fever and his current joint pain.  The July 2004 VA 
examination report discusses x-rays taken of the veteran's 
knees, shoulders, and ankles and diagnoses generalized mild 
arthritis involving multiple joints.  However, this report 
also concludes that this disability is not likely due to the 
rheumatic fever.  

As discussed above, the July 2003 private physician's letter 
concludes that it is certainly possible that the veteran's 
in-service rheumatic fever could be at least partially 
responsible for his ongoing joint pain.  However, as also 
discussed above, the language used by the private physician 
is too speculative to constitute an opinion that the 
veteran's joint pain is at least as likely as not linked to 
his rheumatoid fever.  No other evidence discusses the 
etiology of the veteran's joint pain.  Therefore, in the 
absence of a competent medical opinion linking the veteran's 
joint pain to his in-service rheumatic fever, this claim must 
be denied.

COPD

The veteran has also claimed entitlement to service 
connection for COPD and has suggested this disability 
resulted from his in-service exposure to asbestos.  VA has 
conceded in-service asbestos exposure, and the veteran does 
have a current COPD diagnosis.  However, the competent 
evidence of record does not indicate that there is a link 
between the in-service asbestos exposure and his current 
COPD.  

According to the March 2005 addendum to the July 2004 VA 
respiratory examination, the veteran's COPD was not caused by 
his exposure to asbestos.  Rather, it is mainly due to his 
chronic tobacco smoking.  The report noted that the veteran 
has been a chronic smoker who smoked two packs of cigarettes 
per day for thirty-five years, which caused the COPD.  The 
Board finds this opinion to be highly probative in that it 
was rendered by a medical professional who personally 
examined the veteran and reviewed the medical history file.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The record also contains a July 2003 letter from a private 
physician which states that the veteran also has some degree 
of emphysema and asbestos certainly may have exacerbated that 
condition causing it to progress at a much more rapid rate 
than would have occurred naturally.  However, the assertion 
that there "may" be a relationship between the veteran's 
asbestos exposure and his COPD does not satisfactorily 
demonstrate that there is "at least as likely as not" a 
nexus the in-service injury and the current disability.   See 
Bostain, supra.  For the same reason, the veteran's claim 
cannot be granted based the private physician's July 2005 
letter stating that it is possible the veteran's COPD could 
be related to his asbestos exposure.  See id.  

Nor can service connection be established by the asbestos 
literature contained in the claims file.  While the Court has 
held that medical and scientific articles can serve as 
evidence in support of an appellant's claim, such articles 
must be combined with an opinion of a medical professional 
and be reflective of the specific facts of a case as opposed 
to a discussion of generic relationships.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. 
App. 509, 514 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In the case at hand, the asbestos 
literature has not been submitted in support of a medical 
opinion that specifically discusses the veteran's case.   
Therefore, the asbestos literature does not provide competent 
evidence of a nexus between the veteran's asbestos exposure 
and his COPD.

The Board further notes that there is no evidence of COPD in 
service, and that there is no medical opinion of record 
otherwise linking the veteran's COPD to any aspect of his 
military service.  Therefore, in the absence of evidence of a 
link between the veteran's military service and his current 
COPD, service connection must be denied.

CAD

The veteran has also claimed entitlement to service 
connection for CAD.  The Board notes that there was no 
evidence of a heart problem in service.  The Board further 
notes that the veteran's service medical records contain a 
November 1952 diagnosis of Chorea Sydenham's, following 
rheumatic fever, with no heart involvement.  However, the 
veteran has also cited his in-service rheumatic fever as a 
possible cause of his current CAD.  

Service connection cannot be established for CAD based on in-
service rheumatic fever, as there is no competent medical 
opinion of record to support this claim.  The July 2004 VA 
examination report diagnoses CAD status post coronary artery 
bypass graft, stable in condition.  The veteran's coronary 
artery bypass graft was performed in June 2000.  The report 
concludes that the veteran's CAD status post coronary artery 
bypass graft is not likely related to his rheumatic fever, 
which he had during military service.  
 
The only other potentially relevant evidence in the veteran's 
claims file appears in the July 2005 private physician's 
letter, which notes evidence of acute rheumatic fever and 
ongoing arthralgias.  The letter further notes that this is 
sometimes a manifestation of rheumatic heart disease, and it 
states that it is certainly possible that this condition may 
be related to the veteran's in-service episode of Sydenham's 
chorea with rheumatic fever.  This opinion is too speculative 
to be assigned much probative weight however.  It does not 
address the veteran's medical records, including the lack of 
heart involvement in the veteran's in-service Sydenham's 
chorea, and thus does not substantiate the veteran's claim of 
a link between his in-service rheumatic fever and his CAD.  
Therefore, his claim of entitlement to service connection for 
CAD must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for a right knee disability 
is reopened; to this extent only, the appeal is granted.

New and material evidence has been submitted to reopen the 
claim of service connection for a left knee disability.  On 
its merits, entitlement to service connection for a left knee 
disability is denied.

Entitlement to service connection for joint pain, to include 
as a residual of rheumatic fever, is denied.

Entitlement to service connection for COPD, to include as due 
to asbestos exposure, is denied.

Entitlement to service connection for CAD, to include as a 
residual of rheumatic fever, is denied.


REMAND

The veteran's service medical records reflect that he injured 
his right knee in an August 1955 car accident.  They also 
include a January 1954 physical profile restricting the 
veteran's activities due to a right knee contusion.  
According to the July 2004 VA examination report, the 
veteran's generalized mild arthritis is not due to his in-
service rheumatoid fever.  This report, however, does not 
address whether the veteran has a current right knee 
disability that otherwise resulted from his military service.  
Therefore, this issue is remanded so that a more thorough VA 
examination may be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The veteran should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current right knee 
disability.  The veteran's claims file 
must be made available to and be reviewed 
by the examiner.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All tests, including 
x-rays, and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current right knee 
disability originated in service, was 
aggravated during service, or is otherwise 
etiologically related to service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


